 



Exhibit 10.1

INTERLEUKIN GENETICS, INC.

 

2013 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN1

 

1.DEFINITIONS.

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Interleukin Genetics, Inc. 2013 Employee,
Director and Consultant Equity Incentive Plan, have the following meanings:

 

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.

 

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

 

Agreement means an agreement between the Company and a Participant delivered
pursuant to the Plan and pertaining to a Stock Right, in such form as the
Administrator shall approve.

 

Board of Directors means the Board of Directors of the Company.

 

Cause means, with respect to a Participant (a) dishonesty with respect to the
Company or any Affiliate, (b) insubordination, substantial malfeasance or
non-feasance of duty, (c) unauthorized disclosure of confidential information,
(d) breach by a Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any Affiliate, and (e) conduct substantially
prejudicial to the business of the Company or any Affiliate; provided, however,
that any provision in an agreement between a Participant and the Company or an
Affiliate, which contains a conflicting definition of Cause for termination and
which is in effect at the time of such termination, shall supersede this
definition with respect to that Participant. The determination of the
Administrator as to the existence of Cause will be conclusive on the Participant
and the Company.

 

Code means the United States Internal Revenue Code of 1986, as amended including
any successor statute, regulation and guidance thereto.

 

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan.

 



 

1 Amended as of July 21, 2015.

 

1

 

 

Common Stock means shares of the Company’s common stock, $.001 par value per
share.

 

Company means Interleukin Genetics, a Delaware corporation.

 

Consultant means any natural person who is an advisor or consultant that
provides bona fide services to the Company or its Affiliates, provided that such
services are not in connection with the offer or sale of securities in a capital
raising transaction, and do not directly or indirectly promote or maintain a
market for the Company’s or its Affiliates’ securities.

 

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Fair Market Value of a Share of Common Stock means:

 

(1)               If the Common Stock is listed on a national securities
exchange or traded in the over-the-counter market and sales prices are regularly
reported for the Common Stock, the closing or, if not applicable, the last price
of the Common Stock on the composite tape or other comparable reporting system
for the trading day on the applicable date and if such applicable date is not a
trading day, the last market trading day prior to such date;

 

(2)               If the Common Stock is not traded on a national securities
exchange but is traded on the over-the-counter market, if sales prices are not
regularly reported for the Common Stock for the trading day referred to in
clause (1), and if bid and asked prices for the Common Stock are regularly
reported, the mean between the bid and the asked price for the Common Stock at
the close of trading in the over-the-counter market for the trading day on which
Common Stock was traded on the applicable date and if such applicable date is
not a trading day, the last market trading day prior to such date; and

 

(3)               If the Common Stock is neither listed on a national securities
exchange nor traded in the over-the-counter market, such value as the
Administrator, in good faith, shall determine.

 

ISO means an option intended to qualify as an incentive stock option under
Section 422 of the Code.

 

Non-Qualified Option means an option which is not intended to qualify as an ISO.

 



2

 

 

Option means an ISO or Non-Qualified Option granted under the Plan.

 

Participant means an Employee, director or Consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.

 

Plan means this Interleukin Genetics, Inc. 2013 Employee, Director and
Consultant Equity Incentive Plan.

 

Securities Act means the Securities Act of 1933, as amended.

 

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

 

Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity based award which is not an Option or a Stock Grant.

 

Stock Grant means a grant by the Company of Shares under the Plan.

 

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan -- an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

 

Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

 

 

2.PURPOSES OF THE PLAN.

 

The Plan is intended to encourage ownership of Shares by Employees and directors
of and certain Consultants to the Company and its Affiliates in order to attract
and retain such people, to induce them to work for the benefit of the Company or
of an Affiliate and to provide additional incentive for them to promote the
success of the Company or of an Affiliate. The Plan provides for the granting of
ISOs, Non-Qualified Options, Stock Grants and Stock-Based Awards.

 

3.SHARES SUBJECT TO THE PLAN.

 

(a)                The number of Shares which may be issued from time to time
pursuant to this Plan shall be the sum of: (i) 38,860,000 shares of Common Stock
and (ii) any shares of Common Stock that are represented by awards granted under
the Company’s 2004 Employee, Director and Consultant Stock Plan that are
forfeited, expire or are cancelled without delivery of shares of Common Stock or
which result in the forfeiture of shares of Common Stock back to the Company on
or after August 9, 2013, or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 24 of this Plan; provided, however, that no more than
2,435,500 Shares shall be added to the Plan pursuant to subsection (ii).

 



3

 

 

(b)               If an Option ceases to be “outstanding”, in whole or in part
(other than by exercise), or if the Company shall reacquire (at not more than
its original issuance price) any Shares issued pursuant to a Stock Grant or
Stock-Based Award, or if any Stock Right expires or is forfeited, cancelled, or
otherwise terminated or results in any Shares not being issued, the unissued or
reacquired Shares which were subject to such Stock Right shall again be
available for issuance from time to time pursuant to this Plan. Notwithstanding
the foregoing, if a Stock Right is exercised, in whole or in part, by tender of
Shares or if the Company or an Affiliate’s tax withholding obligation is
satisfied by withholding Shares, the number of Shares deemed to have been issued
under the Plan for purposes of the limitation set forth in Paragraph 3(a) above
shall be the number of Shares that were subject to the Stock Right or portion
thereof, and not the net number of Shares actually issued. However, in the case
of ISOs, the foregoing provisions shall be subject to any limitations under the
Code.

 

4.ADMINISTRATION OF THE PLAN.

 

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Subject to the provisions of the
Plan, the Administrator is authorized to:

 

(a)                Interpret the provisions of the Plan and all Stock Rights and
to make all rules and determinations which it deems necessary or advisable for
the administration of the Plan;

 

(b)               Determine which Employees, directors and Consultants shall be
granted Stock Rights;

 

(c)                Determine the number of Shares for which a Stock Right or
Stock Rights shall be granted, provided, however, that in no event shall Stock
Rights with respect to more than 5,000,000 Shares be granted to any Participant
in any fiscal year;

 

(d)               Specify the terms and conditions upon which a Stock Right or
Stock Rights may be granted;

 

(e)                Amend any term or condition of any outstanding Stock Right
other than reducing the exercise price or purchase price, including, without
limitation, to accelerate the vesting schedule or extend the expiration date,
provided that (i) such term or condition as amended is permitted by the Plan;
(ii) any such amendment shall not impair the rights of a Participant under any
Stock Right previously granted without such Participant’s consent or in the
event of death of the Participant the Participant’s Survivors; and (iii) any
such amendment shall be made only after the Administrator determines whether
such amendment would cause any adverse tax consequences to the Participant,
including, but not limited to, the annual vesting limitation contained in
Section 422(d) of the Code and described in Paragraph 6(b)(iv) below with
respect to ISOs and pursuant to Section 409A of the Code; and

 



4

 

 

(f)                Adopt any sub-plans applicable to residents of any specified
jurisdiction as it deems necessary or appropriate in order to comply with or
take advantage of any tax or other laws applicable to the Company, any Affiliate
or to Participants or to otherwise facilitate the administration of the Plan,
which sub-plans may include additional restrictions or conditions applicable to
Stock Rights or Shares issuable pursuant to a Stock Right;

 

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of not causing any
adverse tax consequences under Section 409A of the Code and preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs. Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee. In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

To the extent permitted under applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any other person selected by it. The Board of
Directors or the Committee may revoke any such allocation or delegation at any
time. Notwithstanding the foregoing, only the Board of Directors or the
Committee shall be authorized to grant a Stock Right to any director of the
Company or to any “officer” of the Company as defined by Rule 16a-1 under the
Exchange Act.

 

5.ELIGIBILITY FOR PARTICIPATION.

 

The Administrator will, in its sole discretion, name the Participants in the
Plan; provided, however, that each Participant must be an Employee, director or
Consultant of the Company or of an Affiliate at the time a Stock Right is
granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee, director or Consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the execution of the Agreement
evidencing such Stock Right. ISOs may be granted only to Employees who are
deemed to be residents of the United States for tax purposes. Non-Qualified
Options, Stock Grants and Stock-Based Awards may be granted to any Employee,
director or Consultant of the Company or an Affiliate. The granting of any Stock
Right to any individual shall neither entitle that individual to, nor disqualify
him or her from, participation in any other grant of Stock Rights or any grant
under any other benefit plan established by the Company or any Affiliate for
Employees, directors or Consultants.

 

6.TERMS AND CONDITIONS OF OPTIONS.

 

Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant. The Administrator may provide that Options be granted
subject to such terms and conditions, consistent with the terms and conditions
specifically required under this Plan, as the Administrator may deem appropriate
including, without limitation, subsequent approval by the shareholders of the
Company of this Plan or any amendments thereto. The Option Agreements shall be
subject to at least the following terms and conditions:

 



5

 

 

(a)                Non-Qualified Options: Each Option intended to be a
Non-Qualified Option shall be subject to the terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards for any such Non-Qualified
Option:

 

(i)Exercise Price: Each Option Agreement shall state the exercise price (per
share) of the Shares covered by each Option, which exercise price shall be
determined by the Administrator and shall be at least equal to the Fair Market
Value per share of Common Stock on the date of grant of the Option.

 

(ii)Number of Shares: Each Option Agreement shall state the number of Shares to
which it pertains.

 

(iii)Option Periods: Each Option Agreement shall state the date or dates on
which it first is exercisable and the date after which it may no longer be
exercised, and may provide that the Option rights accrue or become exercisable
in installments over a period of months or years, or upon the occurrence of
certain conditions or the attainment of stated goals or events.

 

(iv)Option Conditions: Exercise of any Option may be conditioned upon the
Participant’s execution of a Share purchase agreement in form satisfactory to
the Administrator providing for certain protections for the Company and its
other shareholders, including requirements that:

 

A.The Participant’s or the Participant’s Survivors’ right to sell or transfer
the Shares may be restricted; and

 

B.The Participant or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.

 

(v)Term of Option: Each Option shall terminate not more than ten years from the
date of the grant or at such earlier time as the Option Agreement may provide.

 

(b)               ISOs: Each Option intended to be an ISO shall be issued only
to an Employee who is deemed to be a resident of the United States for tax
purposes, and shall be subject to the following terms and conditions, with such
additional restrictions or changes as the Administrator determines are
appropriate but not in conflict with Section 422 of the Code and relevant
regulations and rulings of the Internal Revenue Service:

 

(i)Minimum standards: The ISO shall meet the minimum standards required of
Non-Qualified Options, as described in Paragraph 6(a) above, except clause (i)
and (v) thereunder.

 



6

 

 

(ii)Exercise Price: Immediately before the ISO is granted, if the Participant
owns, directly or by reason of the applicable attribution rules in
Section 424(d) of the Code:

 

A.10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, the exercise price per share of the Shares covered by
each ISO shall not be less than 100% of the Fair Market Value per share of the
Common Stock on the date of grant of the Option; or

 

B.More than 10% of the total combined voting power of all classes of stock of
the Company or an Affiliate, the exercise price per share of the Shares covered
by each ISO shall not be less than 110% of the Fair Market Value per share of
the Common Stock on the date of grant of the Option.

 

(iii)Term of Option: For Participants who own:

 

A.10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, each ISO shall terminate not more than ten years from
the date of the grant or at such earlier time as the Option Agreement may
provide; or

 

B.More than 10% of the total combined voting power of all classes of stock of
the Company or an Affiliate, each ISO shall terminate not more than five years
from the date of the grant or at such earlier time as the Option Agreement may
provide.

 

(iv)Limitation on Yearly Exercise: The Option Agreements shall restrict the
amount of ISOs which may become exercisable in any calendar year (under this or
any other ISO plan of the Company or an Affiliate) so that the aggregate Fair
Market Value (determined on the date each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by the Participant in
any calendar year does not exceed $100,000.

 

7.TERMS AND CONDITIONS OF STOCK GRANTS.

 

Each Stock Grant to a Participant shall state the principal terms in an
Agreement duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards:

 

(a)                Each Agreement shall state the purchase price per share, if
any, of the Shares covered by each Stock Grant, which purchase price shall be
determined by the Administrator but shall not be less than the minimum
consideration required by the Delaware General Corporation Law, if any, on the
date of the grant of the Stock Grant;

 



7

 

 

(b)               Each Agreement shall state the number of Shares to which the
Stock Grant pertains; and

 

(c)                Each Agreement shall include the terms of any right of the
Company to restrict or reacquire the Shares subject to the Stock Grant,
including the time and events upon which such rights shall accrue and the
purchase price therefor, if any.

 

8.TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS.

 

The Administrator shall have the right to grant other Stock-Based Awards based
upon the Common Stock having such terms and conditions as the Administrator may
determine, including, without limitation, the grant of Shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
stock appreciation rights, phantom stock awards or stock units. The principal
terms of each Stock-Based Award shall be set forth in an Agreement, duly
executed by the Company and, to the extent required by law or requested by the
Company, by the Participant. The Agreement shall be in a form approved by the
Administrator and shall contain terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company.

 

The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with Section
409A so that any compensation deferred under any Stock-Based Award (and
applicable investment earnings) shall not be included in income under Section
409A of the Code. Any ambiguities in the Plan shall be construed to effect the
intent as described in this Paragraph 8.

 

 

9.EXERCISE OF OPTIONS AND ISSUE OF SHARES.

 

An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee (in a form acceptable to the
Administrator, which may include electronic notice), together with provision for
payment of the aggregate exercise price in accordance with this Paragraph for
the Shares as to which the Option is being exercised, and upon compliance with
any other condition(s) set forth in the Option Agreement. Such notice shall be
signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Administrator), shall state the
number of Shares with respect to which the Option is being exercised and shall
contain any representation required by the Plan or the Option Agreement. Payment
of the exercise price for the Shares as to which such Option is being exercised
shall be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment)
having a Fair Market Value equal as of the date of the exercise to the aggregate
cash exercise price for the number of Shares as to which the Option is being
exercised, or (c) at the discretion of the Administrator, by having the Company
retain from the Shares otherwise issuable upon exercise of the Option, a number
of Shares having a Fair Market Value equal as of the date of exercise to the
aggregate exercise price for the number of Shares as to which the Option is
being exercised, or (d) at the discretion of the Administrator (after
consideration of applicable securities, tax and accounting implications), by
delivery of the grantee’s personal recourse note bearing interest payable not
less than annually at no less than 100% of the applicable Federal rate, as
defined in Section 1274(d) of the Code, or (e) at the discretion of the
Administrator, in accordance with a cashless exercise program established with a
securities brokerage firm, and approved by the Administrator, or (f) at the
discretion of the Administrator, by any combination of (a), (b), (c), (d) and
(e) above or (g) at the discretion of the Administrator, by payment of such
other lawful consideration as the Administrator may determine. Notwithstanding
the foregoing, the Administrator shall accept only such payment on exercise of
an ISO as is permitted by Section 422 of the Code.

 



8

 

 

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be). In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance. The Shares
shall, upon delivery, be fully paid, non-assessable Shares.

 

 

10.PAYMENT IN CONNECTION WITH THE ISSUANCE OF STOCK GRANTS AND STOCK-BASED
AWARDS AND ISSUE OF SHARES.

 

Any Stock Grant or Stock-Based Award requiring payment of a purchase price for
the Shares as to which such Stock Grant or Stock-Based Award is being granted
shall be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment) and
having a Fair Market Value equal as of the date of payment to the purchase price
of the Stock Grant or Stock-Based Award, or (c) at the discretion of the
Administrator (after consideration of applicable securities, tax and accounting
implications), by delivery of the grantee’s personal recourse note bearing
interest payable not less than annually at no less than 100% of the applicable
Federal rate, as defined in Section 1274(d) of the Code, or (d) at the
discretion of the Administrator, by any combination of (a), (b) and (c) above;
or (e) at the discretion of the Administrator, by payment of such other lawful
consideration as the Administrator may determine.

 

The Company shall when required by the applicable Agreement, reasonably promptly
deliver the Shares as to which such Stock Grant or Stock-Based Award was made to
the Participant (or to the Participant’s Survivors, as the case may be), subject
to any escrow provision set forth in the applicable Agreement. In determining
what constitutes “reasonably promptly,” it is expressly understood that the
issuance and delivery of the Shares may be delayed by the Company in order to
comply with any law or regulation (including, without limitation, state
securities or “blue sky” laws) which requires the Company to take any action
with respect to the Shares prior to their issuance.

 



9

 

 

11.RIGHTS AS A SHAREHOLDER.

 

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right except after
due exercise of an Option or issuance of Shares as set forth in any Agreement,
tender of the aggregate exercise or purchase price, if any, for the Shares being
purchased and registration of the Shares in the Company’s share register in the
name of the Participant.

  

12.ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.

 

By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement provided that no Stock Right may be
transferred by a Participant for value. Notwithstanding the foregoing, an ISO
transferred except in compliance with clause (i) above shall no longer qualify
as an ISO. The designation of a beneficiary of a Stock Right by a Participant,
with the prior approval of the Administrator and in such form as the
Administrator shall prescribe, shall not be deemed a transfer prohibited by this
Paragraph. Except as provided above during the Participant’s lifetime a Stock
Right shall only be exercisable by or issued to such Participant (or his or her
legal representative) and shall not be assigned, pledged or hypothecated in any
way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.

  

13.EFFECT ON OPTIONS OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR DEATH OR
DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement, in the event
of a termination of service (whether as an Employee, director or Consultant)
with the Company or an Affiliate before the Participant has exercised an Option,
the following rules apply:

 

(a)                A Participant who ceases to be an Employee, director or
Consultant of the Company or of an Affiliate (for any reason other than
termination for Cause, Disability, or death for which events there are special
rules in Paragraphs 14, 15, and 16, respectively), may exercise any Option
granted to him or her to the extent that the Option is exercisable on the date
of such termination of service, but only within such term as the Administrator
has designated in a Participant’s Option Agreement.

 

(b)               Except as provided in Subparagraph (c) below, or Paragraph 15
or 16, in no event may an Option intended to be an ISO, be exercised later than
three months after the Participant’s termination of employment.

 

(c)                The provisions of this Paragraph, and not the provisions of
Paragraph 15 or 16, shall apply to a Participant who subsequently becomes
Disabled or dies after the termination of employment, director status or
consultancy; provided, however, in the case of a Participant’s Disability or
death within three months after the termination of employment, director status
or consultancy, the Participant or the Participant’s Survivors may exercise the
Option within one year after the date of the Participant’s termination of
service, but in no event after the date of expiration of the term of the Option.

 



10

 

 

(d)               Notwithstanding anything herein to the contrary, if subsequent
to a Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the
Administrator determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute Cause,
then such Participant shall forthwith cease to have any right to exercise any
Option.

 

(e)                A Participant to whom an Option has been granted under the
Plan who is absent from the Company or an Affiliate because of temporary
disability (any disability other than a Disability as defined in Paragraph 1
hereof), or who is on leave of absence for any purpose, shall not, during the
period of any such absence, be deemed, by virtue of such absence alone, to have
terminated such Participant’s employment, director status or consultancy with
the Company or with an Affiliate, except as the Administrator may otherwise
expressly provide; provided, however, that, for ISOs, any leave of absence
granted by the Administrator of greater than ninety days, unless pursuant to a
contract or statute that guarantees the right to reemployment, shall cause such
ISO to become a Non-Qualified Option on the 181st day following such leave of
absence.

 

(f)                Except as required by law or as set forth in a Participant’s
Option Agreement, Options granted under the Plan shall not be affected by any
change of a Participant’s status within or among the Company and any Affiliates,
so long as the Participant continues to be an Employee, director or Consultant
of the Company or any Affiliate.

  

14.EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR CAUSE.

 

Except as otherwise provided in a Participant’s Option Agreement, the following
rules apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause prior to
the time that all his or her outstanding Options have been exercised:

 

(a)                All outstanding and unexercised Options as of the time the
Participant is notified his or her service is terminated for Cause will
immediately be forfeited.

 

(b)               Cause is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of Cause occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service
but prior to the exercise of an Option, that either prior or subsequent to the
Participant’s termination the Participant engaged in conduct which would
constitute Cause, then the right to exercise any Option is forfeited.



 

15.EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement:

 



11

 

 

(a)                A Participant who ceases to be an Employee, director or
Consultant of the Company or of an Affiliate by reason of Disability may
exercise any Option granted to such Participant:

 

(i)To the extent that the Option has become exercisable but has not been
exercised on the date of the Participant’s termination of service due to
Disability; and

 

(ii)In the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of the Participant’s termination
of service due to Disability of any additional vesting rights that would have
accrued on the next vesting date had the Participant not become Disabled. The
proration shall be based upon the number of days accrued in the current vesting
period prior to the date of the Participant’s termination of service due to
Disability.

 

(b)               A Disabled Participant may exercise the Option only within the
period ending one year after the date of the Participant’s termination of
service due to Disability, notwithstanding that the Participant might have been
able to exercise the Option as to some or all of the Shares on a later date if
the Participant had not been terminated due to Disability and had continued to
be an Employee, director or Consultant or, if earlier, within the originally
prescribed term of the Option.

 

(c)                The Administrator shall make the determination both of
whether Disability has occurred and the date of its occurrence (unless a
procedure for such determination is set forth in another agreement between the
Company and such Participant, in which case such procedure shall be used for
such determination). If requested, the Participant shall be examined by a
physician selected or approved by the Administrator, the cost of which
examination shall be paid for by the Company.



 

16.EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

(a)                In the event of the death of a Participant while the
Participant is an Employee, director or Consultant of the Company or of an
Affiliate, such Option may be exercised by the Participant’s Survivors:

 

(i)To the extent that the Option has become exercisable but has not been
exercised on the date of death; and

 

(ii)In the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of death of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
died. The proration shall be based upon the number of days accrued in the
current vesting period prior to the Participant’s date of death.

 



12

 

 

(b)               If the Participant’s Survivors wish to exercise the Option,
they must take all necessary steps to exercise the Option within one year after
the date of death of such Participant, notwithstanding that the decedent might
have been able to exercise the Option as to some or all of the Shares on a later
date if he or she had not died and had continued to be an Employee, director or
Consultant or, if earlier, within the originally prescribed term of the Option.

  

17.EFFECT OF TERMINATION OF SERVICE ON STOCK GRANTS AND STOCK-BASED AWARDS.

 

In the event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant or a Stock-Based Award and paid the
purchase price, if required, such grant shall terminate.

 

For purposes of this Paragraph 17 and Paragraph 18 below, a Participant to whom
a Stock Grant has been issued under the Plan who is absent from work with the
Company or with an Affiliate because of temporary disability (any disability
other than a Disability as defined in Paragraph 1 hereof), or who is on leave of
absence for any purpose, shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated such Participant’s
employment, director status or consultancy with the Company or with an
Affiliate, except as the Administrator may otherwise expressly provide.

 

In addition, for purposes of this Paragraph 17 and Paragraph 18 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an Employee, director
or Consultant of the Company or any Affiliate.

  

18.EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR
DEATH OR DISABILITY.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, in the
event of a termination of service (whether as an Employee, director or
Consultant), other than termination for Cause, Disability, or death for which
events there are special rules in Paragraphs 19, 20, and 21, respectively,
before all forfeiture provisions or Company rights of repurchase shall have
lapsed, then the Company shall have the right to cancel or repurchase that
number of Shares subject to a Stock Grant as to which the Company’s forfeiture
or repurchase rights have not lapsed.

  

19.EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE FOR CAUSE.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, the
following rules apply if the Participant’s service (whether as an Employee,
director or Consultant) with the Company or an Affiliate is terminated for
Cause:

 



13

 

 

(a)                All Shares subject to any Stock Grant whether or not then
subject to forfeiture or repurchase shall be immediately subject to repurchase
by the Company at the lesser of Fair Market Value or the purchase price,
thereof.

 

(b)               Cause is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of Cause occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service,
that either prior or subsequent to the Participant’s termination the Participant
engaged in conduct which would constitute Cause, then all Shares subject to any
Stock Grant that remained subject to forfeiture provisions or as to which the
Company had a repurchase right on the date of termination shall be immediately
forfeited to the Company.

  

20.EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, the
following rules apply if a Participant ceases to be an Employee, director or
Consultant of the Company or of an Affiliate by reason of Disability: to the
extent the forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of Disability, they shall be exercisable; provided, however,
that in the event such forfeiture provisions or rights of repurchase lapse
periodically, such provisions or rights shall lapse to the extent of a pro rata
portion of the Shares subject to such Stock Grant through the date of Disability
as would have lapsed had the Participant not become Disabled. The proration
shall be based upon the number of days accrued prior to the date of Disability.

 

The Administrator shall make the determination both as to whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.

  

21.EFFECT ON STOCK GRANTS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Stock Grant Agreement, the
following rules apply in the event of the death of a Participant while the
Participant is an Employee, director or Consultant of the Company or of an
Affiliate: to the extent the forfeiture provisions or the Company’s rights of
repurchase have not lapsed on the date of death, they shall be exercisable;
provided, however, that in the event such forfeiture provisions or rights of
repurchase lapse periodically, such provisions or rights shall lapse to the
extent of a pro rata portion of the Shares subject to such Stock Grant through
the date of death as would have lapsed had the Participant not died. The
proration shall be based upon the number of days accrued prior to the
Participant’s date of death.

  



14

 

 

22.PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue Shares under the Plan unless and until the following conditions have been
fulfilled:

 

(a)                The person who receives a Stock Right shall warrant to the
Company, prior to the receipt of Shares, that such person is acquiring such
Shares for his or her own account, for investment, and not with a view to, or
for sale in connection with, the distribution of any such Shares, in which event
the person acquiring such Shares shall be bound by the provisions of the
following legend (or a legend in substantially similar form) which shall be
endorsed upon the certificate evidencing the Shares issued pursuant to such
exercise or such grant:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”

 

(b)               At the discretion of the Administrator, the Company shall have
received an opinion of its counsel that the Shares may be issued in compliance
with the Securities Act without registration thereunder.

  

23.DISSOLUTION OR LIQUIDATION OF THE COMPANY.

 

Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted, to the extent
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation. Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.

  

24.ADJUSTMENTS.

 

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement:

 



15

 

 

(a)                Stock Dividends and Stock Splits. If (i) the shares of Common
Stock shall be subdivided or combined into a greater or smaller number of shares
or if the Company shall issue any shares of Common Stock as a stock dividend on
its outstanding Common Stock, or (ii) additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock, each Stock Right and
the number of shares of Common Stock deliverable thereunder shall be
appropriately increased or decreased proportionately, and appropriate
adjustments shall be made including, in the exercise or purchase price per
share, to reflect such events. The number of Shares subject to the limitations
in Paragraph 3(a) and 4(c) shall also be proportionately adjusted upon the
occurrence of such events.

 

(b)               Corporate Transactions. If the Company is to be consolidated
with or acquired by another entity in a merger, consolidation, or sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Administrator
or the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to outstanding Options, either (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participants, provide that
such Options must be exercised (either (A) to the extent then exercisable or,
(B) at the discretion of the Administrator, any such Options being made
partially or fully exercisable for purposes of this Subparagraph), within a
specified number of days of the date of such notice, at the end of which period
such Options which have not been exercised shall terminate; or (iii) terminate
such Options in exchange for payment of an amount equal to the consideration
payable upon consummation of such Corporate Transaction to a holder of the
number of shares of Common Stock into which such Option would have been
exercisable (either (A) to the extent then exercisable or, (B) at the discretion
of the Administrator, any such Options being made partially or fully exercisable
for purposes of this Subparagraph) less the aggregate exercise price thereof.
For purposes of determining the payments to be made pursuant to Subclause (iii)
above, in the case of a Corporate Transaction the consideration for which, in
whole or in part, is other than cash, the consideration other than cash shall be
valued at the fair value thereof as determined in good faith by the Board of
Directors.

 

With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall make appropriate provision for the continuation of such Stock
Grants on the same terms and conditions by substituting on an equitable basis
for the Shares then subject to such Stock Grants either the consideration
payable with respect to the outstanding Shares of Common Stock in connection
with the Corporate Transaction or securities of any successor or acquiring
entity. In lieu of the foregoing, in connection with any Corporate Transaction,
the Administrator may provide that, upon consummation of the Corporate
Transaction, each outstanding Stock Grant shall be terminated in exchange for
payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
comprising such Stock Grant (to the extent such Stock Grant is no longer subject
to any forfeiture or repurchase rights then in effect or, at the discretion of
the Administrator, all forfeiture and repurchase rights being waived upon such
Corporate Transaction).

 



16

 

 

In taking any of the actions permitted under this Paragraph 24(b), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically.

 

(c)                Recapitalization or Reorganization. In the event of a
recapitalization or reorganization of the Company other than a Corporate
Transaction pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising an Option or accepting a Stock Grant after the
recapitalization or reorganization shall be entitled to receive for the price
paid upon such exercise or acceptance if any, the number of replacement
securities which would have been received if such Option had been exercised or
Stock Grant accepted prior to such recapitalization or reorganization.

 

(d)               Adjustments to Stock-Based Awards. Upon the happening of any
of the events described in Subparagraphs (a), (b) or (c) above, any outstanding
Stock-Based Award shall be appropriately adjusted to reflect the events
described in such Subparagraphs. The Administrator or the Successor Board shall
determine the specific adjustments to be made under this Paragraph 24,
including, but not limited to the effect of any, Corporate Transaction and,
subject to Paragraph 4, its determination shall be conclusive.

 

(e)                Modification of Options. Notwithstanding the foregoing, any
adjustments made pursuant to Subparagraph (a), (b) or (c) above with respect to
Options shall be made only after the Administrator determines whether such
adjustments would (i) constitute a “modification” of any ISOs (as that term is
defined in Section 424(h) of the Code) or (ii) cause any adverse tax
consequences for the holders of Options, including, but not limited to, pursuant
to Section 409A of the Code. If the Administrator determines that such
adjustments made with respect to Options would constitute a modification or
other adverse tax consequence, it may refrain from making such adjustments,
unless the holder of an Option specifically agrees in writing that such
adjustment be made and such writing indicates that the holder has full knowledge
of the consequences of such “modification” on his or her income tax treatment
with respect to the Option. This paragraph shall not apply to the acceleration
of the vesting of any ISO that would cause any portion of the ISO to violate the
annual vesting limitation contained in Section 422(d) of the Code, as described
in Paragraph 6(b)(iv).

  

25.ISSUANCES OF SECURITIES.

 

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

  

26.FRACTIONAL SHARES.

 



No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.

 



17

 

  

27.CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOs.

 

The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an Employee of the Company
or an Affiliate at the time of such conversion. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action. The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.

  

28.WITHHOLDING.

 

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
issuance of a Stock Right or Shares under the Plan or for any other reason
required by law, the Company may withhold from the Participant’s compensation,
if any, or may require that the Participant advance in cash to the Company, or
to any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law). For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner set forth under the
definition of Fair Market Value provided in Paragraph 1 above, as of the most
recent practicable date prior to the date of exercise. If the Fair Market Value
of the shares withheld is less than the amount of payroll withholdings required,
the Participant may be required to advance the difference in cash to the Company
or the Affiliate employer. The Administrator in its discretion may condition the
exercise of an Option for less than the then Fair Market Value on the
Participant’s payment of such additional withholding.

  

29.NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

 

Each Employee who receives an ISO must agree to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any Shares
acquired pursuant to the exercise of an ISO. A Disqualifying Disposition is
defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such Shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code. If the Employee has died before such Shares are
sold, these holding period requirements do not apply and no Disqualifying
Disposition can occur thereafter.

 



18

 

 

30.TERMINATION OF THE PLAN.

 

The Plan will terminate on May 30, 2023, the date which is ten years from the
earlier of the date of its adoption by the Board of Directors and the date of
its approval by the shareholders of the Company. The Plan may be terminated at
an earlier date by vote of the shareholders or the Board of Directors of the
Company; provided, however, that any such earlier termination shall not affect
any Agreements executed prior to the effective date of such termination.
Termination of the Plan shall not affect any Stock Rights theretofore granted.

  

31.AMENDMENT OF THE PLAN AND AGREEMENTS.

 

The Plan may be amended by the shareholders of the Company. The Plan may also be
amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Stock Rights granted under the Plan
or Stock Rights to be granted under the Plan for favorable federal income tax
treatment as may be afforded incentive stock options under Section 422 of the
Code (including deferral of taxation upon exercise), and to the extent necessary
to qualify the Shares issuable under the Plan for listing on any national
securities exchange or quotation in any national automated quotation system of
securities dealers. Any amendment approved by the Administrator which the
Administrator determines is of a scope that requires shareholder approval shall
be subject to obtaining such shareholder approval. Any modification or amendment
of the Plan shall not, without the consent of a Participant, adversely affect
his or her rights under a Stock Right previously granted to him or her. With the
consent of the Participant affected, the Administrator may amend outstanding
Agreements in a manner which may be adverse to the Participant but which is not
inconsistent with the Plan. In the discretion of the Administrator, outstanding
Agreements may be amended by the Administrator in a manner which is not adverse
to the Participant.

  

32.EMPLOYMENT OR OTHER RELATIONSHIP.

 

Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.



 

33.GOVERNING LAW.

 

This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

 



19

